Case 1:21-cv-00165-TMR Document 24                   Filed 06/15/21      Page 1 of 14




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. TIMOTHYM. REIF, JUDGE

----------------------------------------X
VIRTUS NUTRITION, LLC

                Plain~


                v.                                                          No. 21-00165

THE UNITED STATES

                Defendant.
----------------------------------------------------X
                STIPULATED PROTECTIVE ORDER REGARDING
                       CONFIDENTIAL INFORMATION

    1. With the agreement of the parties, the Court having determined that there is good

cause for issuance of a protective order pursuant to United States Court of International Trade

Rule (USCIT R.) 26(c) to govern the disclosure, use, and handling of certain information and

items produced and received in discovery in the above-captioned action by the parties and their

respective agents, successors, personal representatives and assignees, and by any non-party

signatories of Exhibit A to this Protective Order, IT IS HEREBY ORDERED as follows:

A. Defmitions

    1. "Action" shall mean the case captioned Virtus Nutrition, UC v. United States,

Court No. 21-00165.

    2. "Confidential Information" shall mean information that, at the time of its

production in discovery in the action, or thereafter, is designated confidential by the Producing

Party because of a good faith belief that the information: (a) is not in the public domain, or if in

the public domain, is improperly in the public domain; and (b) is a trade secret or other

confidential research, development, or commercial information as such terms are used in USC IT


                                              1
Case 1:21-cv-00165-TMR Document 24                  Filed 06/15/21     Page 2 of 14




R. 26(c)(l)(G); (c) personal fmancial, medical or other private information relating to an

individual that would properly be redacted from any public court filing pursuant to Federal Rule

of Civil Procedure 5.2 and USCIT R. 5.2; (d) is information protected by the provisions of the

Privacy Act of 1974, 5 U.S.C § 552a.

    3. "Disclose" (or forms thereof) shall mean to distribute, provide, or otherwise make

available for access, viewing, or copying. "Disclose" shall include the actual covered document

or item as well as the contents or information contained therein, such that disclosing a copy,

summary, paraphrasing, or characterization would be considered a disclosure of the document

itself for purposes of this Protective Order.

    4. "Document" shall mean all items listed in USCIT R. 34(a)(l)(A) & (B).

    5.    "Challenging Party" shall mean any party who challenges the designation of

information as Confidential Information under this Protective Order.

    6. "Designating Party" shall mean the party or other person producing in discovery

in the Action any information that the Producing Party seeks to designate and have treated as

Confidential Information pursuant to this Protective Order.

    7. "Producing Party" shall mean the person or party producing in discovery in the

Action.

    8.    "Receiving Party" shall mean any party who receives information that has been

designated as Confidential Information.

B. Purpose, Scope, and Limitations of Protective Order

    1. This Protective Order applies to discovery, pre-trial and (to the extent approved

by the Court) trial and post-trial proceedings in this action, whether the Documents are produced

by a party or a person or entity who is not a party to this action (a "non-party"). This Order



                                                2
 Case 1:21-cv-00165-TMR Document 24                   Filed 06/15/21     Page 3 of 14




binds (a) the Parties and their respective agents, successors, personal representatives, and

assignees; and (b) any non-party signatories of Exhibit A to this Protective Order.

   2. Nothing in this Protective Order supersedes existing independent statutory, law

enforcement, national security, or regulatory obligations imposed on a Party, and this Protective

Order does not prohibit or absolve the Parties from complying with such other obligations.

    3. Nothing contained in this Protective Order shall prevent or in any way limit or impair the

right of counsel for the United States to disclose to any agency of the United States (including

other divisions and branches of the Department of Justice) any document or information

regarding any potential violation of law or regulation or, subject to procedures that maintain the

confidentiality of Confidential Documents or information consistent with this Protective Order,

prevent or limit in any way the use of such documents and information by an agency in any

proceeding regarding any potential violation of law or regulation.

    4. This Protective Order shall not prejudice in any way any party's ability to

challenge the use or disclosure of information other than information designated as Confidential

Information under this Protective Order in this Action. A party's compliance with the terms of

this Protective Order shall not operate as an admission that any particular material is or is not (a)

confidential, (b) privileged, or (c) admissible in evidence at trial

    5. The protections conferred by this Protective Order do not cover any information

(a) properly in the public domain; (b) becomes part of the public domain after its disclosure to a

Receiving Party as a result of publication not involving a violation of this Protective Order,

including becoming part of the public record in this Action through trial or otherwise; or (c)

known to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the

disclosure from a source who obtained the information lawfully and under no obligation of



                                               3
Case 1:21-cv-00165-TMR Document 24                   Filed 06/15/21      Page 4 of 14




confidentiality to the Producing Party.

    6. This Protective Order does not govern the use by the Parties of Confidential

Information in open court at any hearing or tria~ but the Parties reserve the right to seek relief

from the Court in connection with the intended use of Confidential Information in any such

hearing or trial

    7. This Protective Order governs the disclosure, use, and handling of all Confidential

Information, regardless of the format or medium in which such Confidential Information is

generated, stored, or maintained.

    8. Any Confidential Information referenced in any pleading or contained in any

Document fded with the Court in this Action by the Producing Party shall at the time of filing

cease to be Confidential Information unless the Producing Party fdes the un-redacted pleading or

Document under seal

    9. Nothing in this Protective Order shall restrict the right of any Producing Party to

use its own Confidential Information for any purpose whatsoever, but if any such use resuhs in a

disclosure that causes the Confidential Information to lose its designation as Confldential

Information, then it shall no longer be subject to any protection under this Protective Order.

    10. This Protective Order applies only to disclosures, uses, and handling of

Confidential Information occurring after the entry of this Protective Order.

    11. Neither the termination of this Action nor the termination of employment of any person

who has had access to any Confldential Information shall relieve such person of his or her

obligations under this Protective Order, which shall survive.

    12. Any party may at any time seek modifiCation of this Order by agreement or,

failing agreement, by motion to the Court.



                                              4
Case 1:21-cv-00165-TMR Document 24                  Filed 06/15/21      Page 5 of 14




C. Method for Designating Confidential Information

    I. Designations of Confidential Information shall be made by the Producing Party,

prior to or at the time of production, except as otherwise provided by this Protective Order.

    2. The Designation of Confidential Information should be limited only to those

Docwnents or portions of Docwnents that qualify under the appropriate standards or under the

defmition of"Confidential Information" in Section A(2) of this Protective Order.

    3. Docwnents produced in discovery in this Action shall be designated as containing

"Confidential Information." For docwnents produced in paper or an electronic form that allows

endorsements or similar designation on the image, the designation shall appear by the inclusion

of the marking of"ConfKiential, Subject to Protective Order" on each page of the docwnent

asserted to contain Confidential Information. For electronic information that is provided in

native form or a format that is not amenable to visible endorsement on the image, the flle

name(s) shall begin with "Confidential, Subject to Protective Order." The media on which the

Confidential Information is provided (e.g., CD, DVD, external hard drive) also must be and

remain plainly labeled with the following: "Confidential, Subject to Protective Order," unless

and until the protection of the data within the media is removed. Any copying or transferring of

electronic files that are designated as Confidential Material must be done in a manner that

maintains the protection for all copies, including, but not limited to, the fllename(s) and the

location where the copies are stored and access thereto.

    4. For interrogatory answers and responses to requests for admissions, designation

of Confidential Information shall be made by placing within each interrogatory answer or

response to requests for admission asserted to contain Confidential Information the followiog:

"Confidential, Subject to Protective Order."



                                               5
Case 1:21-cv-00165-TMR Document 24                    Filed 06/15/21       Page 6 of 14




    5. For depositions, designation of Confidential Information shall be made (a) during

the deposition on the record that should include reasons for the assertion, or (b) by letter from

counsel within thirty (30) days of receipt of the official deposition transcript or copy thereof (or

written notification that the transcript is available), listing the specifJC pages and lines of the

transcript and/or any exlubits that should be treated as Confidential Information. The entire

deposition transcript (including any exhibits not previously produced in discovery in this Action)

shall be treated as Confidential Information under this Protective Order until the expiration of the

above-referenced 30-day period for designation, except that the deponent (and his or her counsel,

if any) may review the transcript of his or her own deposition during the 30-day period subject to

this Protective Order and the requirement of executing the certification attached as Exhibit A.

After designation of ConfJdential Material is made, the following shall be placed on the front of

the original and each copy of a deposition transcript containing Confidential Information:

"Confidential, Subject to Protective Order." If the deposition was fllmed, both the recording

storage medium (ie. CD or DVD) and its container shall be labeled "Confidential, Subject to

Protective Order."

    6. For any other Document or item produced in discovery in this Action not falling

within subparagraphs C(3), (4) or (5) above, designation of ConfJdential Information shall be

made by labeling the item or the item's container with "Confidential, Subject to Protective

Order." If only a portion or portions of the information contained in the item warrant protection

as ConfJdential Information, it shall be accompanied by a cover letter identifYing the specifJC

portion or portions so designated.

    7. If it comes to a Producing Party's attention that information designated as




                                                6
Case 1:21-cv-00165-TMR Document 24                   Filed 06/15/21     Page 7 of 14




Confidential Information does not qualify or no longer qualifies for protection, the Producing

Party must promptly notifY all Parties that it is withdrawing the designation for the applicable

information.

D. Challenging Confidential Designations

    1. A Challenging Party shall not be obliged to challenge the propriety of a

Confidential Information designation at the time made, and a failure to do so shall not preclude a

subsequent challenge thereto.

    2. The Challenging Party shall initiate a challenge to the designation of any

Confidential Information under this Protective Order by providing to the Designating Party (a)

written notice of each designation it is challenging and (b) a description of the basis of each

challenge.

    3. The Challenging Party and the Designating Party shall attempt to resolve each

challenge in good faith and must begin a meet and confer process within seven (7) calendar days

after the Designating Party receives notice from the Challenging Party. During the conferring

process, the Challenging Party must convey its basis for the challenge and the Designating Party

must have an opportunity to review the applicable documents and decide whether to keep or

change the designation. The Designating Party must communicate its decision(s) to the

Receiving Party within fourteen (14) calendar days after receipt of notice of the challenge, or

within a reasonable time agreed to by the Parties.

    4. If the Designating Party decides to withdraw its designation, it shall give notice of

this change to all parties.

    5. If the Challenging and Designating Parties cannot come to a resolution within the time set

forth in paragraph 3 above, or as otherwise agreed, either Party may file a motion seeking a



                                              7
Case 1:21-cv-00165-TMR Document 24                  Filed 06/15/21       Page 8 of 14




determination from the Court.

   6. Any information designated as ConfJdential Information pursuant to and after the

entry by the Court of this Protective Order shall be treated as ConfJdential Information until such

time as (a) the Designating Party agrees that it shall no longer be treated as Confidential

Informatinn or (b) the Court rules that such information should not be treated as Confidential

Information.

E. Disclosure, Use and Handling of Confidential Information

    1. A Receiviog Party may use Confidential Information, in connection with this

Action only for prosecuting, defending, or attempting to settle this Action, and shall disclose

such Confidential Information only in accordance with the terms of this Protective Order.

    2. Counsel of record are responsible for employing reasonable measures, consistent

with this Protective Order, to control access to and secure distribution of Confidential

Information.

    3. ConfJdential Information shall only be disclosed, summarized, described,

characterized, or otherwise communicated or made available in whole or in part to the following

persons:

           a. Counsel (including outside counsel) for the Parties, including associated

               personnel necessary to assist counsel in this Action, such as litigation assistants,

               paralegals, and litigation support, information technology, information or records

               management, investigative, secretarial, or clerical   personne~


            b. Current employees of the Parties who are assisting with respect to this Action;

            c. Any person with prior authorized access to the Confidential Information;

            d. Current employees of the Producing Party;



                                              8
Case 1:21-cv-00165-TMR Document 24                    Filed 06/15/21     Page 9 of 14




           e. Witnesses, potential witnesses, and deponents, including their      cmmse~

           f.   Court reporters and other persons not employed by this Court, retained to record

                or transcnbe testimony or argument at interviews or depositions in connection

                with this Action;

           g. Photocopying, data processing, and other support services that are reasonably

                necessary to litigation in this Action;

           h. Retained expert witnesses and consuhants;

           i.   Mediators or arbitrators; and

           j.   This Court (including any judicial officer to whom this Court may refer this

                matter for settlement purposes), jurors, and Court   personne~   including persons

                recording or transcribing testimony or argument at a conference, hearing,    tria~   or

                appeal in this Action.

   4. Confidential Documents may be shown to persons referenced in subsection (E)(3)(h)

(consultants and experts) who are assisting in the preparation of this action on the condition that,

before disclosing any confidential information, the disclosing party obtain ( 1) a signed

certification from the consultant or expert stating they are not affiliated with any manufacturer or

vendor of competitive merchandise, and (2) an agreement in writing to be bound by the

provisions of this Protective Order (in the form of Exlubit A hereto). Conf!dential Documents

may be shown to third party consultants and experts who are affiliated with manufacturers or

vendors of competitive merchandise only with prior written consent of the party that produced

the confidential information, or upon order of the Court. For the purposes of this paragraph, the

term "affiliated" shall be construed to mean a person currently employed or contractually

obligated with/to a manufacturer or vendor of competitive merchandise.



                                                9
Case 1:21-cv-00165-TMR Document 24                 Filed 06/15/21      Page 10 of 14




   5. Persons receiving Confidential Information pursuant to the terms of this Protective Order

are prolnbited from disclosing it to any person except in conformance with this Protective Order.

   6. Unless the Designating Party gives written permission, all Confidential Information that

is filed with the Court must be (a) filed under seal or in camera in accordance with the Court's

Local Rules and procedures, and/or (b) redacted from any filing that is publicly available.

   7. If a Receiving Party or anyone subject to this Protective Order receives a subpoena under

Fed. R. Civ. P. 45 (or an equivalent mechanism under state law) seeking Confidential

Information as designated in this Action, the Receiving Party or such individual shall promptly

notifY the Designating Party and shall not disclose any Confidential Information until the

Designating Party has had a reasonable opportunity to inform the subpoenaed person either (a)

the Designating Party does not object to the production of the Confidential Information or (b)

that that the Designating Party will seek appropriate relief or protection from the proper Court to

prevent the production. The Designating Party shall bear the burden and expense of seeking

protection of its designated Confidential Information, and nothing in this Protective Order should

be construed as authorizing or encouraging a subpoenaed person to disobey a lawful directive

from this or another court.

F. Inadvertent Production of Confidential Information

    I. Nothing herein shall be deemed or construed as a waiver of any applicable

privilege, right of privacy, or proprietary interest with respect to any information or item. The

Parties agree to follow Fed R. Civ. P. 26(b)(5)(B) with respect to any inadvertently or

unintentionally produced or disclosed Confidential Information.

    2. If a Receiving Party learns that, by inadvertence or otherwise, it, or a person to whom it




                                             10
Case 1:21-cv-00165-TMR Document 24                 Filed 06/15/21      Page 11 of 14




has disclosed Confidential Information in accordance with this Protective Order, has disclosed

Confidential Information to any person or in any circwnstance not authorized under this

Protective Order, the Receiving Party shall, upon learning of the unauthorized disclosure: (a)

promptly notify the person(s) to whom the unauthorized disclosure was made that the

unauthorized disclosure contains Confidential Information subject to this Protective Order; (b)

promptly make all reasonable efforts to obtain the return of the Confidential Information and to

prevent further unauthorized disclosures of the Confidential Information, including requesting

the person who received the unauthorized disclosure to agree to be bound by the terms of this

Protective Order by executing a declaration in the form attached as "Exhibit A"; and (c) within

fwe (5) calendar days notify the Producing Party and all other Parties of the identity of the

person(s) to whom the unauthorized disclosure was made, the circumstances surrounding the

disclosure, and the steps taken to prevent any use or further disclosure of the Confidential

Information that was the subject of the unauthorized disclosure.

G. Disposition of Documents Containing Confidential Information

    I. Except as provided in this Protective Order, within 90 days of the frnal termination of this

Action, whether by settlement, judgment, or other disposition or conclusion and all appeals or

opportunities to appeal therefrom, a Receiving Party shall take reasonable steps either to (a)

destroy or delete all items designated as Confidential Informatinn or (b) return them to the

Designating Party, depending upon the Designating Party's stated reasonable preference, except

materials that exist on back-up tapes or similar systems. Materials that exist on back-up tapes,

systems, or similar storage need not be immediately deleted or destroyed, and, instead, such

materials overwritten and destroyed in the normal course of business. Until they are overwritten

in the normal course of business, the Receiving Party will take reasonable steps to limit access, if



                                             11
Case 1:21-cv-00165-TMR Document 24                  Filed 06/15/21      Page 12 of 14




any, to the persons necessary to conduct routine IT and cybersecurity functions. In the course of

disposing of information in its possession under this paragraph, Receiving Party also will take

reasonable steps to notify persons to whom it distributed Confidential Information pursuant to

this Order that such information should be returned to Receiving Party or destroyed by the

person possessing the information with written confnmation to Receiving Party.

           a. For material that contains or reflects Confidential Information, but that constitutes

               or reflects counsel's work product, or that of retained consuhants and experts,

               counsel of record for the Parties shall be entitled to retain such work product in

               their flies in accordance with the provisions of this Protective Order, so long as it

               is and remains clearly marked to reflect that it contains Confidential Information

               subject to this Protective Order.

           b. Counsel of record for the Parties shall also be entitled to retain an archival copy of

               all pleadings; affidavits; motion papers; tria~ deposition, and hearing transcripts;

               legal memoranda; correspondence; deposition and trial exlnbits; expert reports;

               briefs; other papers flied with the Court; and any other parts of the trial record,

               even if such material contains Confidential Information, so long as such material

               is and remains clearly marked to reflect that it contains Confidential Information.

               Even after the fmal disposition of this Action, the terms of this Protective Order

               shall continue to govern the disclosure, use, and handling of any Confidential

               Information unless and until its Designating Party agrees otherwise in writing or a

               court order directs.

           c. In particular, attorneys for the United States may maintain copies of any

               documents designated Confidential in their case flle for this case, and may



                                              12
Case 1:21-cv-00165-TMR Document 24                 Filed 06/15/21       Page 13 of 14




              maintain copies of any notes or swnmaries containing such Confidential material

              in their case file for this case, subject to 44 U.S.C. § 3101, et seq.,and 5 U.S.C. §

              5 , et seq.

                                                     Respectfully submitted,


                                                     BRYAN M. BOYNTON
                                                     Acting Assistant Attorney General
Patrick B. Klein
Neville PetersonLLP
One Exchange Plaza                                   JEANNE E. DAVIDSON
55 Broadway, Suite 2602                              Director
New York, NY 10006                                                       Digitally signed by JUSTIN R.
                                                     JUSTIN R. MILLER MILLER
(212)-635-2730                               By:                         Date: 2021.06.11 09:27:13 .()4'00'

Attorneys for Plaintiff                              JUSTIN R. MILLER
                                                     Attorney-In-Charge
                                                                           Digitally signed by MARCEllA
                                                     MARCELLA POWELL Poweu
                                                                           Date: 2021.06.11 08:24:46 -cM'OO'

                                                     MARCELLA POWELL
                                                     Seninr Trial Counsel
                                                                        Digitally signed by MONICA P.
                                                     MONICA P. TRIANA   TRIANA
                                                                        Date:2021.06.11 08:25:51-04'00'

                                                     MONICA P. TRIANA
                                                     Trial Attorney
                                                     Department of Justice, Civil Division
                                                     Connnercial Litigation Branch
                                                     26 Federal Plaza -Suite 346
                                                     New York, New York 10278
                                                     (212) 264-9237
Dated: June 11, 2021                                 Attorneys for Defendant



                   /s/ Timothy M. Reif
 SOORDERED::~~~~~~~-----­
 HON. TIMOTHY M. REIF, JUDGE

 Dated:   June 15, 2021
 New York, New York




                                            13
Case 1:21-cv-00165-TMR Document 24               Filed 06/15/21      Page 14 of 14




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. TIMOTHYM. REIF, JUDGE

------------------- ------------------- -X
VIRTUS NUTRITION, LLC

              Plaintift;

              v.                                                         No. 21-00165

THE UNITED STATES

              Defendant.
-----------------------------------------------------X
                                   DECLARATION
   1.   ~ynameB    ___________________ ___________________ ___________

   2. I have read the Protective Order that has been entered in thB case, and a copy of it
      has been given to me. I understand the provBions of the Protective Order, and
      agree to comply with and to be bound by its prowions. I also consent to the
      jurisdiction of thB Court for purposes of enforcement of the Protective Order.

   3. I declare under penalty of perjury that the foregoing B true and correct.



Executed thB _day of _______ by=-.,------,:-::-- -:----------
                              (Print N arne)



Signed~-----------




                                           14
